DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 11 July 2022 has been entered in full.  Claims 1-31 are canceled.  Claims 32-55 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 36 and 45 under 35 U.S.C. 112(b) as set forth at p. 2 of the previous Office action (mailed 12 April 2022) is withdrawn in view of the amended claims (received 11 July 2022). 
The rejection of claims 32-42, 47, 48, 50, 51, 53, and 54 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2008/052567 A2 as set forth at pp. 3-5 of the previous Office action (mailed 12 April 2022) is withdrawn in view of the amended claims (received 11 July 2022). 
The rejection of claims 32 and 42-45 under 35 U.S.C. 103 as being unpatentable over WO 2008/052567 A2 in view of Nessar et al. as set forth at pp. 6-7 of the previous Office action (mailed 12 April 2022) is withdrawn in view of the amended claims (received 11 July 2022). 
The rejection of claims 32 and 46 under 35 U.S.C. 103 as being unpatentable over WO 2008/052567 A2 in view of Kwon et al. as set forth at pp. 7-8 of the previous Office action (mailed 12 April 2022) is withdrawn in view of the amended claims (received 11 July 2022). 
The rejection of claims 32 and 52 under 35 U.S.C. 103 as being unpatentable over WO 2008/052567 A2 in view of Armitage et al. as set forth at pp. 9-10 of the previous Office action (mailed 12 April 2022) is withdrawn in view of the amended claims (received 11 July 2022). 
The rejection of claims 53 and 55 under 35 U.S.C. 103 as being unpatentable over WO 2008/052567 A2 as set forth at pp. 10-12 of the previous Office action (mailed 12 April 2022) is withdrawn in view of the amended claims (received 11 July 2022). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 32-42, 47-51, and 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/052567 A2 (DRUGRECURE ApS; published 08 May 2008; hereinafter referred to as ‘567; of record) in view of Perkins et al. (US 2017/0165374 A1; published 15 June 2017; effectively filed 18 November 2015).
This rejection is maintained for reasons set forth at pp. 8-9 of the previous Office action (mailed 12 April 2022) and for the reasons discussed below.  For the same of convenience, the rejection is repeated below, with modifications to address the new limitations of the amended claims.
‘567 teaches a method of treating a pulmonary NTM infection caused by Mycobacterium abscessus (a rapid grower) in a human subject having a pulmonary NTM infection refractory to antibiotic treatment, said method comprising administering to the subject via pulmonary administration an effective amount of GM-CSF.  See Example 1, p. 24.  Note that the subject continued to suffer from M. abscessus infection despite continuous and repeated treatment with antibiotics (last sentence).  Accordingly, the subject meets the limitation of a subject having a pulmonary NTM infection refractory to antibiotic treatment because the antibiotic treatment did not cure the subject of the infection.  This is relevant to claims 32, 35-37, 41, 53.
Regarding claims 33 and 53, ‘567 teaches the dosage was 250 µg (Example 1, p. 24) and may also be other amounts between 100 and 1000 µg, such as “several hundred µg,” optimizable to achieve a concentration in the subject’s airways and/or lung parenchyma which enhances pulmonary host defense (p. 22).
Regarding claims 34 and 54, ‘567 teaches daily administration at p. 22.
Regarding claims 38-40, ‘567 teaches administration routes including intratracheal, intrabronchial, and intraalveolar administration at p. 17.  ‘567 teaches nebulized solutions/suspensions, nebulized aerosols, and inhaled powder forms of GM-CSF at pp. 17-18.
Regarding claim 42, ‘567 provides Example 1 at p. 24, which describes administering inhaled GM-CSF to a subject who has an antibiotic-refractory NTM infection caused by Pseudomonas aeruginosa and Achromobacter xylosoxidans, wherein the subject had a previous infection caused by Mycobacterium abscessus.  
Regarding claim 47, ‘567 provides Example 1 at p. 24, which indicates that the antibiotic treatment was continuous and/or intravenous for 2 weeks 4-6 times per year, over a time course of at least the years 2000-2006.  While ‘567 does not explicitly state that the subject still had NTM in its sputum, such is clearly implied as the infection was still present.  It is noted that the method of claim 47 does not require a method step wherein sputum samples are analyzed for the presence of NTM.  Rather, the claim merely requires that the subject still has NTM in its sputum.  Such would have been an inherent feature of the subjects taught by ‘567, since the treatment was prolonged.  A cure of the infection would have resulted in a shorter course of treatment.  
Regarding claim 48, ‘567 provides Example 1 at p. 24, which indicates that the GM-CSF and antibiotic treatments were administered concomitantly.
Regarding claims 50 and 51, ‘567 teaches GM-CSF forms including those having the amino acid sequence of SEQ ID NO: 1 (human G-CSF).  See pp. 3-12.
‘567 does not expressly teach administration of GM-CSF until a sample (e.g., a sputum sample) originating from the subject shows an absence of NTM.  However, this process was well known in the prior art in treatment of NTM, and was recognized as being an important step to ensure that the infection had been cured.  For example, Perkins et al. teach testing for a negative result in three consecutive monthly sputum samples after treatment of NTM infections including M. abscessus.  See [0024]. 
Therefore, it would have been obvious to modify the method of administering antibiotics and inhaled GM-CSF to treat refractory M. abscessus NTM infection in a subject as taught by ‘567 by testing sputum samples for a negative result after treatment as suggested by Perkins et al.  There would have been a reasonable expectation of success since the dosages, administration routes, infectious organisms, and patient populations taught by ‘567 meet  the limitations found in the instant claims.  The motivation to do so would have been apparent to the ordinary skilled artisan and from the implication by Perkins et al. that testing multiple samples over three months ensures that the infection is truly cured.
‘567 also does not expressly teach administration of GM-CSF once or twice daily every second week as recited in claim 55.  However, ‘567 states that “[t]he preparations are administered in a manner compatible with the dosage formulation, and in such amount as will be therapeutically effective” (p. 22).  Optimization of dosage and amounts and scheduling have long been an obvious process to the ordinary skilled artisan, such as a clinician.  It is further noted that optimization of ranges is considered well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES:

    PNG
    media_image1.png
    770
    1101
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to further modify the method of administering GM-CSF daily or twice daily to treat a pulmonary NTM infection in a subject having a pulmonary NTM infection refractory to antibiotic treatment, until a sample from the subject tested negative for the NTM, as taught by ‘567 in view of Perkins et al., by administering GM-CSF daily or twice daily every two weeks absent evidence of unexpected results.  
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Claims 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/052567 A2 (DRUGRECURE ApS; published 08 May 2008; hereinafter referred to as ‘567; of record) in view of Perkins et al. (US 2017/0165374 A1; published 15 June 2017; effectively filed 18 November 2015) as applied to claims 32-42, 47-51, and 53-55 above, and further in view of Nessar et al. (2012, J. Antimicrob. Chemother. 67:810-818).
As discussed above, ‘567 in view of Perkins et al. suggest a method of treating a pulmonary NTM infection caused by Mycobacterium abscessus (a rapid grower) in a human subject having a pulmonary NTM infection refractory to antibiotic treatment, said method comprising administering to the subject via pulmonary administration an effective amount of GM-CSF, until a sample from the subject tests negative for the NTM.  See ‘567 Example 1 at p. 24 and Perkins et al. [0024].
‘567 does not expressly teach treatment of a subject having an M. abscessus NTM infection that is refractory to treatment with one antibiotic or to treatment with one antibiotic in combination with rifampicin or an injectable aminoglycoside.  However, Nessar et al. review how M. abscessus strains are known which are refractory to treatment with one antibiotic or the recited combination, as well as the genetic basis for such resistance.  Nessar et al. emphasize how such refractory infections are particularly challenging to treat with antibiotics alone.  See Introduction, pp. 811-812, Table 2, p. 814.
Therefore, it would have been obvious to modify the method of administering antibiotics and inhaled GM-CSF to treat refractory M. abscessus NTM infection in a subject until a sample from the subject tests negative for NTM as suggested by ‘567 in view of Perkins et al. by selecting a subject having an M. abscessus NTM infection that is resistant to one antibiotic such as rifampin or combinations of rifampin with other antibiotics, wherein such patient populations are disclosed by Nessar et al.  There would have been a reasonable expectation of success since GM-CSF works via a pathway completely different from antibiotics (i.e., immune booster rather than antimicrobial), and in view of the success achieved by ‘567 in an antibiotic refractory patient.  The motivation to do so would have been apparent from the discussion by Nessar et al. regarding the importance of understanding the basis for M. abscessus’ resistance to antibiotics and the need for effective treatment.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/052567 A2 (DRUGRECURE ApS; published 08 May 2008; hereinafter referred to as ‘567; of record) in view of Perkins et al. (US 2017/0165374 A1; published 15 June 2017; effectively filed 18 November 2015) as applied to claims 32-42, 47-51, and 53-55 above, and further in view of Kwon et al. (2016, J. Korean Med. Sci. 31:649-659).
As discussed above, ‘567 in view of Perkins et al. suggest a method of treating a pulmonary NTM infection caused by Mycobacterium abscessus (a rapid grower) in a human subject having a pulmonary NTM infection refractory to antibiotic treatment, said method comprising administering to the subject via pulmonary administration an effective amount of GM-CSF, until a sample from the subject tests negative for the NTM.  See ‘567 Example 1 at p. 24 and Perkins et al. [0024].
‘567 does not expressly teach use of multiple sputum NTM cultures or lung biopsy to diagnose the subject.  However, this process was well known in the prior art in diagnosis of NTM.  For example, Kwon et al. teach the importance of testing multiple sputum samples or lung biopsy to accurately diagnose NTMs, including M. abscessus.  See pp. 651-652 and Table 3. 
  Therefore, it would have been obvious to modify the method of administering antibiotics and inhaled GM-CSF to treat refractory M. abscessus NTM infection in a subject until a sample from the subject tests negative for NTM as suggested by ‘567 in view of Perkins et al. by testing multiple sputum samples or performing lung biopsy for diagnosing the subject as suggested by Kwon et al.  There would have been a reasonable expectation of success since such diagnostic testing is more accurate as discussed by Kwon et al.  The motivation to do so would have been apparent from the teachings of Kwon et al. that accuracy of diagnosis by these methods is important since different lung infections respond to different treatments (e.g., pp. 652-653).

Claim 52 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/052567 A2 (DRUGRECURE ApS; published 08 May 2008; hereinafter referred to as ‘567; of record) in view of Perkins et al. (US 2017/0165374 A1; published 15 June 2017; effectively filed 18 November 2015) as applied to claims 32-42, 47-51, and 53-55 above, and further in view of Armitage et al. (1998, Blood 98(12):4491-4508).
As discussed above, ‘567 in view of Perkins et al. suggest a method of treating a pulmonary NTM infection caused by Mycobacterium abscessus (a rapid grower) in a human subject having a pulmonary NTM infection refractory to antibiotic treatment, said method comprising administering to the subject via pulmonary administration an effective amount of GM-CSF, until a sample from the subject tests negative for the NTM.  See ‘567 Example 1 at p. 24 and Perkins et al. [0024].
‘567 does not expressly teach GM-CSF forms known as Molgramostim, Regramostim, and Sargramostim.  However, such were well known in the art at the time the invention was filed as being suitable for therapeutic administration.  For example, see Armitage et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to modify the method of administering GM-CSF to treat a pulmonary NTM infection in a subject having a pulmonary NTM infection refractory to antibiotic treatment until a sample from said subject tests negative for the NTM as taught by ‘567 in view of Perkins et al., by using the GM-CSF forms Molgramostim, Regramostim, or Sargramostim in view of the teachings of Armitage et al.  There would have been a reasonable expectation of success as well as motivation to select these forms in view of Armitage et al.’s teachings that these forms have been used successfully in human therapy.

Response to Applicant’s Arguments
	Applicant’s arguments (pp. 6-9, remarks received 11 July 2022) have been fully considered to the extent they pertain to the modified or new rejections set forth above, but have not been found to be persuasive for the following reasons.
	Applicant argues that ‘567 does not teach the new claim limitation that the GM-CSF is administered to the subject until a sample originating from the subject shows an absence of NTM.   
This has been fully considered but is not found to be persuasive. While it is true that ‘567 does not explicitly state such, it would have been obvious to the ordinary skilled artisan that it would have been desirable to continue treatment of an infection until a cure is achieved, i.e, until the infectious organism is no longer present in the subject, including in samples from the subject.  Such is discussed by Perkins et al. at [0024].
Applicant argues that Perkins only teaches testing of samples for a negative result after the administration period.  Applicant contends that there is no evidence of record that testing could be used as a tool for determining duration of treatment.  
This has been fully considered but is not found to be persuasive.  Paragraph [0024] of Perkins et al. clearly states that testing for NTM culture conversion to negative can begin during the culture period.  Furthermore, paragraph [0101] indicates that achieving NTM culture negativity is one of the objectives of treatment, implying that the treatment should be continued until a culture is NTM negative.  Paragraph [0102] indicates that the method should be practiced until NTM culture conversion to negative during the administration period. 
Applicant urges that there would have been no reasonable expectation of success in achieving an NTM negative sample as claimed, in view of ‘567’s failure to disclose that the treated patients of Example 1 had an NTM negative culture.  Applicant contends that Example 1’s disclosure that treatment resulted in improved forced expiratory volume of 5-6% suggested that the patient had residual lung infection.  Applicant also contends that re-initiation of treatment after six months suggests that the initial treatment was insufficient to prevent recurrence.  Applicant urges that Perkins fails to cure this alleged deficiency.
This has been fully considered but is not found to be persuasive.  ‘567 suggests treatment of the same patient population with the same therapeutic agents and the same dosages recited in the instant claims, thus providing a reasonable expectation of success.  Furthermore, the broadest reasonable interpretation of the instant claims only requires testing a single sample of any type from a subject for an absence of NTM.  The ordinary skilled artisan would have appreciated that obtaining a negative result in such a test merely indicates that the NTM is undetectable in that sample at that time.  Following treatment, a subject may have no NTM in a blood or urine sample but may have NTM in a sputum sample.  A far more rigorous procedure would have been required to assure that a treatment has achieved a cure, e.g., by testing multiple relevant samples over time after cessation of treatment, by testing using a procedure wherein a sample is cultured to encourage growth and division of an undetectable number of NTM organisms in the sample, etc.  Such is suggested by Perkins et al. but is not required by the instant claims.  Regarding Applicant’s specific comments about the forced expiratory volume, it is submitted that an inferior result in such a test is not definitive of the presence of infection, but could also reflect residual congestion, inflammation, associated asthma, etc.  Regarding Applicant’s comments about ‘567’s re-initiation of treatment, it is noted that the claims do not exclude such due to the use of open claim language.  The instant claims do not require an absolute cure, only the absence of NTM in an undefined sample.
Applicant reviews the instant disclosure, emphasizing that three case studies involving three different durations of treatment ultimately resulted in negative NTM sputum.  Applicant reviews the particulars of these case studies wherein cessation of antibiotic therapy was achieved as well as improvements in forced expiratory volume that was greater than that reported by ‘567.  
This has been fully considered but is not found to be persuasive.  The claims do not require cessation of antibiotic treatment or specific improvements in forced expiratory volume.  Furthermore, the results achieved in the three case studies are not commensurate in scope with the claims.  For example, the three case studies disclosed in the instant application involved M. intracellulare and M. abscessus, whereas most of the instant claims either do not limit the NTM by species (e.g., claim 32), or list 18 alternative NTM species (e.g., claim 36).  Similarly, the case studies involved daily inhaled GM-CSF at a 300 µg dose or twice-daily inhaled administration of 250 µg GM-CSF every other week, and for two of the cases this was in combination with double antimycobacterial therapy.  The instant claims include those that do not specify a dosage or treatment regimen of GM-CSF (e.g., claim 32) or recite a much broader dosage and treatment regimen (e.g., claims 33, 34).  
Accordingly, the combination of references fairly suggests the limitations recited in the instant claims.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
06 September 2022